Appeal by defendant, as limited by her motion, from a sentence of the Supreme Court, Kings County (Schwartzwald, J.), imposed July 22, 1982, upon her conviction of robbery in the first degree, on her plea of guilty, *917the sentence being an indeterminate term of 3 to 9 years’ imprisonment. I Sentence reversed, as a matter of discretion in the interest of justice, conviction deemed vacated and replaced with a finding that appellant is a youthful offender, and matter remitted to the Supreme Court, Kings County, for the imposition of sentence pursuant to section 60.02 of the Penal Law. 11 In light of the defendant’s prior unblemished record, her relatively minor participation in the instant offense, especially the fact that she was not armed, and the recommendation of the Probation Department, the court should have found her to be a youthful offender and imposed sentence accordingly. Mollen, P. J., O’Connor, Weinstein and Boyers, JJ., concur.